DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Kelton on 6/3/21.

AMENDMENTS TO THE CLAIMS
1.	(Currently Amended) A monitoring system, comprising:
 	a plurality of strain gauges positionable on a plurality of pressure pumps, each strain gauge of the plurality of strain gauges being positionable on a respective pressure pump of the plurality of pressure pumps to measure strain in a respective chamber of the respective pressure pump;

 	one or more computing devices communicatively couplable to one or more pressure pumps of the plurality of pressure pumps, the one or more computing devices being configured to:
 	determine actuation delays associated with a plurality of valves located in the plurality of pressure pumps using expected actuation points and actual actuation points of the plurality of valves, wherein each valve of the plurality of valves is located in a separate pressure pump of the plurality of pressure pumps than other valves of the plurality of valves;
 	determine a range for the actuation delays associated with the plurality of valves, the range representing a trend of the actuation delays corresponding to a majority of the plurality of valves; and
 	compare the actuation delays from each valve of the plurality of valves to determine a condition of a particular valve of the plurality of valves.
2.	(Currently Amended) The monitoring system of claim 1, wherein the one or more computing devices includes a set of computing devices and a centralized computing device, wherein each computing device of the set of computing devices is communicatively couplable to a strain gauge of the plurality of strain gauges and a position sensor of the plurality of position sensors, and wherein the centralized computing device is communicatively couplable particular valve of the plurality of valves.
3.	(Currently Amended) The monitoring system of claim 1, wherein at least one computing device of the one or more computing devices includes a processing device for which instructions executable by the processing device are usable to cause the processing device to determine the actual actuation points corresponding to an opening or closing of a respective valve of the plurality of valves in the respective chamber by identifying discontinuities in a strain signal generated by a strain gauge of the plurality of strain gauges and corresponding to the strain in the respective chamber.
4.	(Currently Amended) The monitoring system of claim 3, wherein the instructions are further executable by the processing device to cause the processing device to determine the expected actuation points corresponding to an expected opening and closing of the respective valve by correlating a position signal generated by a position sensor of the plurality of position sensors and corresponding to the position of the rotating member with an expression representing a mechanical correlation of the displacement member to the rotating member to determine a position of the displacement member in the respective chamber that corresponds to the expected actuation points.
5.	(Currently Amended) The monitoring system of claim 1, wherein at least one computing device of the one or more computing devices includes a processing device for which instructions executable by the processing device are usable to cause the processing device to determine a respective actuation delay associated with a respective valve of the plurality of valves by correlating the position of the displacement member in the respective chamber with respective valve corresponding to an opening time or closing time of the respective valve.
6.	(Canceled)
7.	(Currently Amended) The monitoring system of claim 1, wherein the one or more computing devices are further configured to identify an actuation delay falling outside of the range, the actuation delay corresponding to the particular valve and indicative of the condition of the particular valve.
8.	(Currently Amended) A pumping system, comprising:
 	a plurality of pressure pumps having a plurality of valves, each pressure pump of the plurality of pressure pumps including:
 	a respective fluid chamber;
 	a respective valve corresponding to the respective fluid chamber, the respective valve being one of the plurality of valves and being actuatable at actuation points corresponding to an opening or a closing of the respective valve; and
 	a displacement member corresponding to the respective fluid chamber, the displacement member being movable to displace fluid in the fluid chamber; and
 	one or more computing devices communicatively coupled to the plurality of pressure pumps by a respective strain gauge and a respective position sensor corresponding to each pressure pump of the plurality of pressure pumps, the one or more computing devices being configured to:
 	determine actuation delays for the plurality of valves, the actuation delays being determined for each respective valve in each respective fluid chamber by using a strain signal 
 	determine a range for the actuation delays associated with the plurality of valves, the range representing a trend of the actuation delays corresponding to a majority of the plurality of valves; and
 	compare the actuation delays for [[a]]the plurality of valves of the plurality of pressure pumps to determine a condition of a particular valve in a pressure pump of the plurality of pressure pumps.
9.	(Original) The pumping system of claim 8, wherein the respective strain gauge of each pump of the plurality of pressure pumps is positionable on an external surface of a respective fluid end of each pump to generate the strain signal corresponding to the strain in the respective fluid chamber of each pump, and
 	wherein the one or more computing devices includes a processing device for which instructions executable by the processing device are usable to cause the processing device to determine the actuation points of the respective valve by identifying discontinuities in the strain signal.
10.	(Original) The pumping system of claim 8, wherein the respective position sensor of each pump of the plurality of pressure pumps is positionable on an external surface of a respective power end of each pump to generate the position signal corresponding to the position of the rotating member of each pump, and
 	wherein the one or more computing devices includes a processing device for which instructions executable by the processing device are usable to cause the processing device to 
11.	(Original) The pumping system of claim 8, wherein the rotating member is a crankshaft, wherein the displacement member is a plunger, and wherein the position sensor is positionable on a crankcase of the crankshaft to determine a bolt pattern usable to determine the position of the plunger within the respective fluid chamber.
12.	(Currently Amended) The pumping system of claim 8, wherein the one or more computing devices includes:
 	a set of computing devices corresponding to each pressure pump of the plurality of pressure pumps to determine the actuation delays for the respective valve of each pump by correlating a position of the displacement member within the respective fluid chamber and the actuation points for the respective valve; and
 	a centralized computing device communicatively coupled to the set of computing devices to:
 	receive the actuation delays for the respective valve of each pump;
 	determine the condition of the particular valve in the pressure pump by determining the range for the actuation delays; and
 	identify an actuation delay falling outside the range, the actuation delay corresponding to the particular valve and indicative of the condition of the particular valve.

14.	(Currently Amended) The pumping system of claim 8, wherein [[a]]the plurality of valves including the respective valve for each pressure pump of the plurality of pressure pumps have a same type for performing a same operation in the respective fluid chamber of each pressure pump.
15.	(Currently Amended) A method for monitoring valves in a plurality of pressure pumps, comprising:
 	for each respective pump of the plurality of pressure pumps, receiving from a position sensor coupled to a power end of the respective pump, a position signal representing a position of a member of a rotating assembly of the respective pump;
 	determining, by a processing device of a monitoring system, a position of a displacement member operable within a chamber of the respective pump using the position signal;
 	receiving, from a strain gauge coupled to an external surface of a fluid end of the respective pump, a strain signal representing strain in the chamber;
 	determining, by the processing device, actuation points corresponding to an opening or a closing of a respective valve in the chamber of the respective pump by identifying discontinuities in the strain signal;

 	transmitting the actuation delays to a centralized processing device of the monitoring system, the centralized processing device being communicatively coupled to a plurality of processing devices corresponding to the plurality of pressure pumps;
 	receiving, by the centralized processing device of the monitoring system, the actuation delays corresponding to at least three valves of the plurality of pressure pumps;
 	determining, by the centralized processing device, a delay range representing the actuation delays corresponding to at least a majority of the at least three valves of the plurality of pressure pumps; and
 	determining, by the centralized processing device, an outlier valve by identifying a particular valve of the at least three valves corresponding to an actuation delay outside of the delay range.
16.	(Canceled)
17.	(Previously Presented) The method of claim 15, wherein the at least three valves are of a same type, the same type including one of a suction valve or a discharge valve, and
 	wherein the actuation delays corresponding to the at least three valves represent a same action type, the same action type including one of a valve opening or a valve closing.
18.	(Currently Amended) The method of claim 15, wherein determining the delay range representing the actuation delays includes identifying a trend in the actuation delays, and
 particular valve corresponding to [[an]]the actuation delay outside of the delay range includes determining that the particular valve is deviating from the trend.
19.	(Currently Amended) The method of claim 15, wherein determining the position of the displacement member within the chamber of the respective pump includes correlating the position of the member of the rotating assembly of the respective pump and an expression representing a mechanical correlation of the member of the rotating assembly to the displacement member within the chamber of the respective pump.
20.	(Currently Amended) The method of claim 15, wherein the strain gauge is positioned on [[an]]the external surface of the fluid end, and
 	wherein the position signal includes a bolt pattern generated by [[a]]the position sensor positioned on a rotating surface of the power end, the bolt pattern representing the position of the position sensor as it rotates during operation of the respective pump.
21.	(Previously Presented) The method of claim 15, wherein the plurality of pressure pumps are fluidly coupled to each other by a manifold trailer positioned proximate to a wellbore to receive fluid from the plurality of pressure pumps.






Allowable Subject Matter
Claims 1-5, 7-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 8 are allowed for the reasons cited in the final office action.
Regarding independent claim 15, no reference of record discloses, in addition to the other limitations of the claim, the combination of limitations: determining, by the centralized processing device, a delay range representing the actuation delays corresponding to at least a majority of the at least three valves of the plurality of pressure pumps; and determining, by the centralized processing device, an outlier valve by identifying a valve of the at least three valves corresponding to an actuation delay outside of the delay range.
The closest prior art of record is St Michel. St. Michel does disclose determining valve delays and relative measurements between valves, but does not disclose the limitations immediately above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746